      Case 1:19-cv-03176-FVS     ECF No. 27    filed 07/17/20   PageID.2286 Page 1 of 2




 1

 2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT

 3                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                        Jul 17, 2020
 4                          UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


                         EASTERN DISTRICT OF WASHINGTON
 5

 6    SILVIA A.,
                                                   No: 1:19-CV-03176-FVS
 7                  Plaintiff,
         v.                                        ORDER GRANTING STIPULATED
 8                                                 MOTION FOR REMAND
      ANDREW M. SAUL, Commissioner
 9    of the Social Security Administration,

10                  Defendant.

11            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

12   pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 26. The Plaintiff is

13   represented by Attorney D. James Tree. The Defendant is represented by Special

14   Assistant United States Attorney Summer Stinson.

15            After consideration, IT IS HEREBY ORDERED that the Stipulated

16   Motion for Remand, ECF No. 26, is GRANTED. The Commissioner’s final

17   decision is reversed and remanded for further proceedings pursuant to sentence

18   four of 42 U.S.C. § 405(g). Upon remand to the Commissioner of Social Security,

19   the Appeals Counsel should remand this case to the Administrative Law Judge

20   (ALJ) for a de novo hearing and a new decision. On remand, the ALJ shall (1)

21   reassess the opinions of record, including those of Dr. Veraldi and Dr. Cooper, and


     ORDER ~ 1
      Case 1:19-cv-03176-FVS      ECF No. 27    filed 07/17/20   PageID.2287 Page 2 of 2




 1   explain the weight afforded to each of these opinions; (2) reassess Plaintiff’s

 2   residual functional capacity consistent with Social Security Ruling 96-8p; (3)

 3   reevaluate Plaintiff’s symptoms, consistent with 20 C.F.R. § 404.1529 and Social

 4   Security Ruling 16-3p; (4) ensure that the jobs cited at step five of the sequential

 5   evaluation process are consistent with Plaintiff’s residual functional capacity; (5) if

 6   necessary, obtain vocational expert evidence; and (6) issue a new decision.

 7           The parties stipulate that this case be reversed and remanded to the ALJ on

 8   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

 9   matter is remanded to the Commissioner for additional proceedings pursuant to

10   sentence four of 42 U.S.C. § 405(g). Upon proper presentation, this Court will

11   consider Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. §

12   2412(d).

13           It is FURTHER ORDERED that Plaintiff’s Motion for Summary

14   Judgment, ECF No. 10, is DENIED as moot, given the parties’ motion for

15   remand.

16           The District Court Executive is hereby directed to enter this Order and

17   provide copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the

18   file.

19           DATED July 17, 2020.

20                                          s/Fred Van Sickle
                                             Fred Van Sickle
21                                    Senior United States District Judge


     ORDER ~ 2
